DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to the Amendment filed July 21, 2022 (hereinafter Amendment) which was filed in response to the Non-final Office Action of April 27, 2022 (hereinafter Non-final).
The claim objection made in the Non-final is withdrawn in view of the claim amendment to Claim 4.

Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive.
Applicant first argues, starting on page 4 of the Amendment, amended Claim 1 defines over Chinese Patent Publication No. CN203316536U by Xue et al. (hereinafter XUE ‘536) in view of Chinese Patent Publication No. CN205236681U by Xue et al. (hereinafter XUE ‘681) because the combination does not teach (1) clamping the lower rim of the wheel and correcting the upper wheel lip; (2) a semicircular concave correction surface; (3) the positioning mandrel positioning the wheel before performing the correction; and (4) a convex annular correction surface on the correction plate.  Examiner respectfully disagrees which each of these contentions.
Concerning the first contention (starting at the bottom of page 4), the prior art reference combination of XUE ‘536 in view of XUE ‘681 does not teach clamping the lower rim of the wheel and correcting the upper wheel lip: the prior rejection of Claim 1 did not explain how the prior art reference combination of XUE ‘536 in view of XUE ‘681 taught the claimed clamping because the claim did not previously include this limitation.  However, the prior art reference combination of XUE ‘536 in view of XUE ‘681 teaches this limitation as explained in the rejection of Claim 1 below.
Examiner respectfully disagrees with Applicant’s assertion at the top of page 5 of the Amendment that XUE ‘536 is silent regarding radial positioning of the wheel lip.  Fig. 1 of XUE ‘536 clearly shows the wheel blank is radially positioned on profiling fixture 2 by a shoulder (see ‘Shoulder’ annotation in Fig. 1 of XUE ‘536 below) which radially positions the lower lip of the blank.

    PNG
    media_image1.png
    158
    503
    media_image1.png
    Greyscale

Examiner also respectfully disagrees with Applicant’s assertion (middle of page 5) XUE ‘681 does not teach clamping to position the wheel blank.  ¶[0028] of XUE ‘681 teaches sliders 10 and 34 are adjusted to contact the inner wall of the wheel blank.  Contacting the inner wall of the wheel blank with sliders 10 and 34 in the manner shown in Fig. 1 “clamps” the wheel blank in that it is fixed in position in relation to sliders 10 and 34 when the sliders are brought into contact with the inner wall of the blank.
Concerning the second contention (starting at the top of page 6), the prior art reference combination of XUE ‘536 in view of XUE ‘681 does not teach a semicircular concave correction surface as claimed: this contention is based upon the premise the term “semicircular” requires the correction surface of the correction ring to be sized such that it is half of a circle.  Examiner respectfully disagrees with this premise.  While it is true the term “semicircle” is defined as half of a circle, the term “semicircular” is defined as formed or shaped like a semicircle, meaning, given its broadest reasonable interpretation, a “semicircular” correction surface would not necessarily have to be half of a circle, it would only need to be shaped similar to (like) half a circle.  XUE ‘681 teaches a correction surface which is shaped like, or similar to, a semicircle as Claim 1 claims.
Concerning the third contention (starting at the bottom of page 6), the prior art reference combination of XUE ‘536 in view of XUE ‘681 does not teach the positioning mandrel positions the wheel before performing the correction: Examiner respectfully disagrees.  Lines 113-116 of ¶[0017] of XUE ‘536 describe positioning of the wheel blank is accomplished by placing the wheel blank on profiling fixture 2 and lowering pressure plate 5 such that the springs on top plate 8 are compressed.  Lines 116-117 of ¶[0017] then state the output rod of the floating support cylinder 4 is stretched and fixed when it contacts the wheel flange.  Lines 118-120 of ¶[0017] then describe force from hydraulic cylinder 9 being applied to the wheel blank through plates 8 and 5.  This sequence of operations explains force applied by hydraulic cylinder 9 through plates 8 and 5 which carries out the actual correction takes place after the output rod of floating cylinder 4 is placed into contact with the wheel blank.  The force exerted by hydraulic cylinder 9 on the wheel blank through plates 8 and 5 prior to extension of the output rod is exerted to only position the wheel blank on the positioning plate.  The springs acting on top plate 8 dampen the pressing force of hydraulic cylinder 9 initially to ensure proper positioning before actual correction pressure is applied to the wheel blank.
Concerning the fourth contention (starting in the middle of page 7), the prior art reference combination of XUE ‘536 in view of XUE ‘681 does not teach a convex annular correction surface on the correction plate:  Examiner respectfully disagrees.  A close inspection of Fig. 1 of XUE ‘536 shows the upper lip of the wheel blank (see ‘Lip’ annotation in Fig. 1 of XUE ‘536 below) on both sides of the blank extend within an opening (see ‘Opening’ annotation below) of pressure plate 5 which forms a convex surface (see ‘Convex Surface’ annotation) therebetween as shown here:

    PNG
    media_image2.png
    436
    1181
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over XUE ‘536 in view of XUE ‘681.  Citation to both will be made to the European Patent Office Espacenet English machine translations which accompanied the prior action.
Regarding Claim 1, XUE ‘536 discloses a wheel blank shape correction device (Title), comprising:
a frame (1 in Fig. 1; ¶[0013]);
a bottom plate (see ‘Bottom Plate’ annotation in Fig. 1 of XUE ‘536 provided below) being fixed on the frame;
side plates being fixed on both sides of the bottom plate (see ‘Side Plate’ annotation below);
a top plate (see ‘Top Plate’ annotation below) being overlapped at the top of the side plate;
a positioning plate (2 in Fig. 1; ¶[0016]) fixed on the bottom plate, the positioning plate configured to position a lower rim of a wheel blank to be corrected before performing correction (¶[0017] states the wheel blank is placed on profiling fixture 2 to make it radially positioned);
a positioning seat (4 in Fig. 1; ¶[0013]) fixed in the center of the positioning plate;
a positioning mandrel (see ‘Positioning Mandrel’ annotation below) fixed on the top of the positioning seat, the positioning mandrel configured to position the wheel blank before performing correction (as explained in the Response to Arguments section above, the sequence of operations disclosed in ¶[0017] describe the force applied by hydraulic cylinder 9 through plates 8 and 5 which carries out the actual correction takes places after the output rod of floating cylinder 4 is placed into contact with the wheel blank.);
a correction plate (5 in Fig. 1; ¶[0013]), the correction plate being provided above the wheel blank (pressure plate 5 is shown above the wheel blank in Fig. 1), and the bottom surface of the correction plate corresponding to the axial positioning surface of the wheel lip of the wheel blank being provided with a convex annular correction surface (see ‘Convex Surface’ annotation below.  The convex surface is created by an opening within plate 5 which receives the lip of the wheel blank as explained in the Response to Arguments section above.), and the center of the top surface of the correction plate being connected to a piston rod of a cylinder (9 in Fig. 1; ¶[0013]) fixed to the top plate.

    PNG
    media_image3.png
    529
    504
    media_image3.png
    Greyscale

The wheel blank shape correction device disclosed in XUE ‘536 does not have a positioning plate which clamps the lower rim of a wheel blank, and a correction ring as claimed in Claim 1.
XUE ‘681 discloses a wheel roundness correction device (Title), comprising:
a frame (1 in Fig. 1; ¶[0019]),
a bottom plate (5 in Fig. 1; ¶[0019]) being fixed on the frame,
side plates being fixed on both sides of the bottom plate (the upper portions of frame 1 extending above platform 5 in Fig. 1), and
a top plate being overlapped at the top of the side plate (the plate holding cylinder 25 in Fig. 1; ¶[0019]),
a correction ring (12 and 32 in Fig. 1; ¶[0019]), one side of the correction ring (12 in Fig. 1) being fixedly connected to a piston rod of a cylinder I (11 in Fig. 1; ¶[0019]) fixed to the side plate (cylinder 11 is fixed to the left side plate in Fig. 1), another side of the correction ring (32 in Fig. 1) being configured as a concave semicircular correction surface with the same radius as the outer cylinder of a wheel lip of a wheel blank (Fig. 3 shows right correction block 32 has a concave semicircular surface with the same radius as the lip of the wheel blank);
and a correction plate (21 in Fig. 1; ¶[0019]), the correction plate being provided above the wheel blank (lifting plate 21 is shown above the wheel blank in Fig. 1), and the bottom surface of the correction plate corresponding to the axial positioning surface of the wheel lip of the wheel blank being provided with a convex annular correction surface (19 in Fig. 1; ¶[0019]), and the center of the top surface of the correction plate being connected to a piston rod of a cylinder II (25 in Fig. 1; ¶[0019]) fixed to the top plate.
The wheel roundness correction device disclosed in XUE ‘681 does not have a positioning plate with a positioning seat and mandrel fixed at the plate’s center as Claim 1 claims.  But, XUE ‘681 has a clamping device (10 and 34 in Fig. 1; ¶[0019]) which positions the wheel blank for correcting operations as explained in ¶[0028], in that sliders 10 and 34 are described as holding the inner wall of the wheel blank while correction blocks 12 and 32 press against the outer wall toward sliders 10 and 34.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the positioning plate, positioning seat and mandrel of XUE ‘536 used to position the wheel blank in the correction device for positioning rollers 18 and 26 and their accompanying structure of XUE ‘681, also used for positioning the wheel blank in the correction device, to achieve the same purpose and predictable result of positioning the wheel blank for correction operations.  See M.P.E.P.§2143,I,B.
Regarding the limitation of the positioning plate being configured to clamp the lower rim of the wheel blank, as added by amendment on July 21, 2022, positioning plate 2 of XUE ‘536 would be incorporated into XUE ‘681 such that sliders 10 and 34 of XUE ‘681 would move over the top of positioning plate 2 of XUE ‘536 to clamp the wheel blank in position in the same way sliders 10 and 34 of XUE ‘681 move over the top of the positioning roller structure of XUE ‘681 which is replaced by positioning plate 2 of XUE ‘536.
Regarding Claim 2, the prior art reference combination of XUE ‘536 in view of XUE ‘681 renders the device of Claim 1 unpatentable as explained above.  Correction blocks 12 and 32 of XUE ‘681 are symmetrically provided on both sides of the outer cylinder of the wheel lip (see Fig. 3), and can cover the radial positioning surface of the wheel lip under the action of cylinders (11 and 33 in Fig. 3).
Regarding Claim 3, the prior art reference combination of XUE ‘536 in view of XUE ‘681 renders the device of Claim 2 unpatentable as explained above.  XUE ‘681 discloses left slider 10 and right slider 34 (see Fig. 1; ¶[0019]) press against the wheel blank to hold it in place during the roundness correction process as described in ¶[0028].
Regarding Claim 4, the prior art reference combination of XUE ‘536 in view of XUE ‘681 renders the device of Claim 3 unpatentable as explained above.  Left slider 10 and right slider 34 of XUE ‘681 are pressing claws.  Sliders 10 and 34 are fixed to support platform 5 by way of the intervening structure supporting sliders 10 and 34 which are in turn fixed to support platform 5.
Regarding Claim 6, the prior art reference combination of XUE ‘536 in view of XUE ‘681 renders the device of Claim 2 unpatentable as explained above.  Both XUE’536 and XUE ‘681 are silent regarding the roughness of their respective annular correction surfaces and XUE ‘681 is silent regarding the roughness of the semicircular correction surface.  However, no criticality regarding the surface roughness is found after consulting the specification.  (¶s[0011] and [0034]) merely state the roughness dimension without disclosure as to why the particular roughness is critical.)  And, operation of the prior art correction devices of both XUE ‘536 and XUE ‘681 would not be adversely affected if those surfaces had a roughness above the specified dimension.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over XUE ‘536 in view of XUE ‘681 and further in view of Chinese Patent Publication No. CN 107336022 A by Liu et al, hereinafter LIU.  Citation to LIU will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 5, the prior art reference combination of XUE ‘536 in view of XUE ‘681 renders the device of Claim 3 unpatentable as explained above.  XUE ‘681 is silent regarding structure for guiding movement of correction blocks 12 and 32 in Figs. 1 and 3.
LIU teaches a wheel blank correction device (Title) which uses a grinding wheel (20 in Fig. 1; ¶[0018]) mounted on a movable slide (21 in Fig. 1; ¶[0018]) to grind the lip of a wheel blank.  Figs. 1 and 3 show movement of the grinding wheel is guided by guide rail 22 (Fig. 1; ¶[0018]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a guide rail to guide movement of a slide on a wheel correction device, as LIU teaches, into the wheel correction of device of XUE ‘681 to guide the sliding movement of correction blocks 12 and 32 to yield the predictable result of guiding movement of the correction blocks to better control operation of the correction device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725